            Case 1:20-cv-00800-RA Document 36 Filed 06/08/20 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 6-8-20

 DINA YAAKUBOV,

                                Plaintiff,
                                                                    20-CV-800 (RA)
                         v.
                                                                         ORDER
 EQUIFAX INFORMATION SERVICES,
 LLC, and AMERICAN EXPRESS
 COMPANY,

                                Defendants.

RONNIE ABRAMS, United States District Judge:

         It has been reported to the Court that this case has been settled against Defendant Equifax

only. Accordingly, it is hereby:

         ORDERED that the above-captioned action against Equifax is discontinued without costs

to any party and without prejudice to restoring the action to this Court’s docket if the application

to restore the action is made within sixty (60) days. Any application to reopen this action must

be filed within sixty (60) days of this order, and any application filed thereafter may be denied

solely on that basis. If the parties seek to have the Court retain jurisdiction to enforce a

settlement agreement, the terms of the agreement must be placed on the public record and “so

ordered” by the Court within the same thirty-day period. See Hendrickson v. United States, 791

F.3d 354, 358 (2d Cir. 2015).

SO ORDERED.

Dated:      June 8, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
